Citation Nr: 1029678	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  06-22 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, to include as secondary to diabetes 
mellitus.

3.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, to include as secondary to diabetes 
mellitus.

4.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, to include as secondary to diabetes 
mellitus.

5.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, to include as secondary to diabetes 
mellitus.

6.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to July 
1996.  He also served in the National Guard through December 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the Veteran's January 2005 
claims for service connection for the issues enumerated above.  
The Veteran's claims folder was subsequently transferred to the 
RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.

2.  The Veteran is not shown to have had exposure to herbicides 
during service.

3.  The Veteran was serving on his regular drill weekend when he 
had his pre-deployment examination of March 21, 2004.

4.  Diabetes mellitus is not shown to be related to the Veteran's 
military service or to any incident therein.

5.  There is no competent evidence of a current diagnosis of 
peripheral neuropathy of the right upper extremity.

6.  There is no competent evidence of a current diagnosis of 
peripheral neuropathy of the left upper extremity.

7.  There is no competent evidence of a current diagnosis of 
peripheral neuropathy of the right lower extremity.

8.  There is no competent evidence of a current diagnosis of 
peripheral neuropathy of the left lower extremity.

9.  There is no competent evidence of a current diagnosis of 
GERD.

10.  Bilateral hearing loss is not shown by competent evidence to 
be related to his military service or to any incident therein.

11.  Tinnitus is not shown by competent evidence to be related to 
his military service or to any incident therein.



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred, including as a result of claimed exposure to herbicides 
during service.  38 U.S.C.A. §§ 101(16), 101(23), 101(24), 1101, 
1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.313 (2009).

2.  The Veteran's claimed peripheral neuropathy of the right 
upper extremity is not due to or aggravated by a service-
connected condition; nor was it incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009).

3.  The Veteran's claimed peripheral neuropathy of the left upper 
extremity is not due to or aggravated by a service-connected 
condition; nor was it incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

4.  The Veteran's claimed peripheral neuropathy of the right 
lower extremity is not due to or aggravated by a service-
connected condition; nor was it incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009).

5.  The Veteran's claimed peripheral neuropathy of the left lower 
extremity is not due to or aggravated by a service-connected 
condition; nor was it incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

6.  The Veteran's claimed GERD is not due to or aggravated by a 
service-connected condition; nor was it incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009).

7.  Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).

8.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

A February 2005 letter, provided to the Veteran before the August 
2005 rating decision, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was 
needed to establish his claims, what VA would do and had done, 
and what evidence he should provide.  The letter also informed 
the Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claims.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in July 2006 and August 2006, after the June 2006 issuance 
of the statement of the case.  However, since the Veteran's 
claims are being denied, neither a disability rating nor an 
effective date will be assigned, so there can be no possibility 
of any prejudice to the Veteran under the holding in Dingess.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records, and VA treatment records have been obtained.  
Despite a thorough and complete search, some of the Veteran's 
National Guard records are unavailable.  38 C.F.R. 
§§ 3.159(c)(2), (3).  The RO made three requests to the National 
Guard, the latest in July 2005, requesting those records.  In 
August 2005, the National Guard responded that they had no other 
records than the ones sent to them by VA, of which VA already had 
copies.  Therefore, further efforts to obtain those records from 
the National Guard would be futile.

Where, as here, a Veteran's Federal records are not in the 
government's possession, VA has a heightened duty to assist the 
Veteran by advising him of alternative forms of evidence that can 
be developed to substantiate the claim, and explaining how 
service records are maintained, why the search was a reasonably 
exhaustive search, and why further efforts to locate the records 
would not be justified.  Dixon v. Derwinski, 3 Vet. App. 261, 
263-264 (1992).  In addition, VA has heightened duties to 
consider the benefit of the doubt rule, assist in developing the 
claim, and explain its decision.  Cromer v. Nicholson, 19 Vet. 
App. 215 (2005); Washington v. Nicholson, 19 Vet. App. 362, 370-
71 (2005).  No presumption, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer, supra (Court declined to apply "adverse 
presumption" against VA where records had been lost or destroyed 
while in Government control because bad faith or negligent 
destruction of the documents had not been shown).  In this case, 
VA advised the Veteran of numerous examples of evidence that 
could be developed to substantiate his claim.  Moreover, in the 
above paragraph, VA explained that it had contacted the 
appropriate facility, and did not stop contacting them until a 
reply was received; that the search was therefore a reasonably 
exhaustive search under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(c)(2); and that further efforts to locate the records 
would not be justified because the National Guard determined that 
the requested records are not on file.  See Dixon, supra.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38
C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including diabetes 
mellitus and sensorineural hearing loss.)  This presumption, 
however, is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Analysis: Service Connection for Diabetes Mellitus

The Veteran contends in his January 2005 claim that his diabetes 
mellitus began in March 2004.

In a January 2006 statement, the Veteran stated that "I have 
been diagnosed with diabetes [mellitus, type] two due to exposure 
to herbicide agents, which I feel resulted from military service 
while serving in Korea from 1992 [through] 1993, at the DMZ 
[demilitarized zone], Camp Stanley.  I was diagnosed [with 
diabetes] at the time I was leaving for [Iraq], during 2003."  
The Veteran requested "an Agent Orange protocol examination" 
and a compensation and pension examination to determine the 
extent of his diabetes.

The Veteran asserted in his June 2006 substantive appeal that his 
diabetes mellitus "was discovered while I was activated, on 
active duty orders for deployment to Iraq."  The Veteran denied 
having any knowledge of his diabetes until it was discovered on 
his deployment examination.  The Veteran reiterated that "It is 
my contention that I was [on] active duty and this illness 
[diabetes] occurred while on Active duty."

In a January 2008 document, the Veteran alleged that his diabetes 
began in March 2002.

The Veteran's service treatment records show no complaints, 
diagnosis, or treatment for diabetes during his active service 
from February 1978 to July 1996.

An Initial Medical Review - Annual Medical Certificate by the 
Army National Guard dated March 21, 2004 shows that a clinician 
diagnosed the Veteran with "new onset diabetes" on that date.  
The clinician found that the Veteran's condition rendered him 
unfit for service in the Army National Guard.

A VA treatment record dated March 22, 2004 includes the 
clinician's notation that the Veteran "has no documented h/o 
[history of] diabetes and takes no medication for this."  She 
further noted that the Veteran's "newly diagnosed DM [diabetes 
mellitus] [was] found at [his] deployment physical."

The Board finds that the documents described above conclusively 
show that the Veteran was first diagnosed with diabetes mellitus 
in March 2004, despite his statements that he was diagnosed in 
2002 or 2003.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a 
layperson's account of what a clinician purportedly said 
regarding the etiology of his claimed conditions is too 
attenuated to constitute "medical" evidence.)

A Report of Contact dated August 2005 shows that a sergeant (SGT) 
verified to VA that the Veteran was on his regular drill weekend 
when he had his pre-deployment examination of March 21, 2004.  As 
the Initial Medical Review form suggests, drill weekends are a 
part of Army National Guard service.  The service department's 
findings as to the Veteran's military service are conclusive and 
binding on VA.  Soria v. Brown, 118 F.3d 747, 748 (Fed.Cir.1997); 
Duro v. Derwinski, 2 Vet. App. 530 (1992).

To be eligible for service connection, a disability must have 
been incurred or aggravated in line of duty in the active 
military, naval, or air service.  38 C.F.R. § 3.1(k).  The active 
military, naval, or air service includes active duty, any period 
of active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a).  Close examination 
of that section reveals that in cases of inactive duty for 
training, the regulation explicitly includes injuries and 
implicitly excludes diseases.

Inactive duty training includes duty (other than full-time duty) 
performed by a member of the National Guard of any State, under 
32 U.S.C. 316, 502, 503, 504, or 505, or the prior corresponding 
provisions of the law.  38 C.F.R. § 3.6(d)(4).  Drill weekends in 
the National Guard are covered by 32 U.S.C. 502.

The Board finds that the Veteran's statement that he was on 
active duty at the time he was diagnosed with diabetes mellitus 
is outweighed by the official statement of the sergeant, dated 
August 2005, that he was on his regular drill weekend when he had 
his pre-deployment examination of March 21, 2004.  The Veteran's 
March 21, 2004 examination during his National Guard drill 
weekend qualifies as inactive duty training.  38 C.F.R. 
§ 3.6(d)(4).  Furthermore, since diabetes mellitus is a disease 
rather than an injury, the Veteran is not eligible for service 
connection for diabetes mellitus based on its initial diagnosis 
in his March 21, 2004 examination, because diseases diagnosed 
during inactive duty training do not qualify as having been 
incurred or aggravated in line of duty in the active military, 
naval, or air service.  38 C.F.R. § 3.1(k), 3.6(a), 3.6(d)(4).

Alternatively, the Veteran alleged in January 2006 that exposure 
to herbicides during his active duty service in Korea caused his 
diabetes mellitus.

The Veteran is not entitled to presumptive service connection 
based on exposure to herbicides, because his service records do 
not show, and he does not allege, that he served in the Republic 
of Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Those are the only circumstances in which 
presumptive service connection based on exposure to herbicides 
can arise.  38 C.F.R. § 3.307(a)(6)(iii).

Independent research by the Board indicates that a proposed rule 
would allow presumptive service connection for any Veteran who, 
during active military, naval, or air service, served between 
April 1, 1968, and July 31, 1969, in a unit that operated in or 
near the Korean DMZ.  However, although the Veteran served in or 
near the Korean DMZ, his records indicate that he served there 
many years after the proposed period, and show no evidence of 
exposure to herbicides during service.

The Veteran need not establish eligibility for presumptive 
service connection in order to show that he was exposed to 
herbicides in service.  However, the Veteran has introduced no 
documentation of exposure to herbicides in service.  The Board 
finds that the Veteran's service treatment records, which show no 
indicia of exposure to herbicides in service and no diagnosis of 
diabetes in his separation examination, outweigh his unsupported 
and conclusory post-service statements that he was so exposed.  
In the absence of more probative evidence that contradicts his 
service treatment records, the Board does not find the Veteran's 
report of herbicide exposure to be credible.  Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (holding that contemporaneous evidence 
has greater probative value than subsequently reported history).

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but: (A) Contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required service 
or triggering event to qualify for that presumption; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not 
required to provide an examination based on a conclusory 
generalized lay statement, because that would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010).

In this case, a VA medical examination is unwarranted because the 
information and evidence of record does not establish that the 
Veteran suffered an event, injury or disease in service or during 
the applicable presumptive period, or indicate that his claimed 
disability or symptoms may be associated with such an event, 
injury, or disease.  The most probative evidence of record shows 
that the Veteran was not exposed to herbicide in service, and was 
diagnosed with diabetes during inactive duty training.  Moreover, 
there is no competent evidence of record linking the Veteran's 
diabetes to his active service.  Consequently, no compensation 
and pension examination or "Agent Orange protocol examination" 
is warranted.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, because he was not diagnosed with 
diabetes mellitus during active service.  Additionally, service 
connection cannot be granted on the basis of continuity of 
symptomatology, because the most probative evidence of record 
indicates that the Veteran did not have diabetes mellitus during 
active service, or within the applicable presumptive period.  38 
C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service 
connection for the Veteran's diabetes mellitus; it follows that 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  As such, the Veteran's claim is denied.

Analysis: Service Connection for Peripheral Neuropathy of the 
Right Upper Extremity, Left Upper Extremity, Right Lower 
Extremity, and Left Lower Extremity, and GERD, all to Include as 
Secondary to Diabetes Mellitus

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 148, 
158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence is 
required to associate the claimed disability with the service-
connected disability).  In short, in order to establish 
entitlement to service connection on this secondary basis, there 
must be (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the current disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  

The Board notes that the provisions of 38 C.F.R. § 3.310 have 
been amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995), it was made clear in the comments 
to the regulation that the changes were intended to place a 
burden on the Veteran to establish a pre-aggravation baseline 
level of disability for the nonservice-connected disability 
before an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's 
claims were pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in effect 
before the change, which clearly favors the claimant.

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. Principi, 
357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The threshold criterion for service connection, on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).

The Veteran contends in his June 2006 substantive appeal that his 
"Peripherial [sic] Neuropathy and the [GERD] of all extremities 
[sic] is a secondary condition to the [diabetes mellitus, type 
two]."

The Veteran's service treatment records show no complaints, 
diagnosis, or treatment for peripheral neuropathy of the upper or 
lower extremities or GERD during his active service from February 
1978 to July 1996, or during his National Guard service.  In his 
January 1996 medical examination, the Veteran checked a box 
indicating that he did not have, and had never had, neuritis or 
stomach, liver, or intestinal trouble.  On clinical evaluation, 
the Veteran's abdomen and viscera, upper extremities, and lower 
extremities were all found by a clinician to be normal.

The claims file does not include any competent medical evidence 
of a diagnosis of peripheral neuropathy of the right upper 
extremity, left upper extremity, right lower extremity, left 
lower extremity, or of GERD.  Moreover, in August 2004, a VA 
physician found that the Veteran's cranial nerves II to XII were 
grossly intact, and no focal, motor or sensory deficits were 
noted.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA physician is so qualified, his 
medical findings constitute competent medical evidence.

In the absence of proof of a current disability, there can be no 
valid claim for service connection.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  The requirement 
that a current disability be present is satisfied "when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim...even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  Because there was no current disability at the time 
the claim was filed, and there remains no current disability, no 
valid claim for service connection exists.

Moreover, even if the Veteran's own allegations of peripheral 
neuropathy and GERD are found to be competent, his own statement 
relating them to service is outweighed by the more probative 
findings of the in-service clinician, who determined that his 
upper extremities, lower extremities, and abdomen and viscera 
were normal on clinical evaluation.  The Veteran's own 
allegations are also outweighed by the more probative findings of 
the August 2004 VA physician, who noted no focal, motor or 
sensory deficits.  The in-service and VA clinicians' 
determinations are based on greater medical knowledge and 
experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 
F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

As explained above, the Veteran is not service-connected for his 
diabetes mellitus.  As such, he is ineligible for service 
connection for peripheral neuropathy of the right upper 
extremity, left upper extremity, right lower extremity, left 
lower extremity, and for GERD as secondary to diabetes mellitus.  
38 C.F.R. § 3.310.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but: (A) Contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required service 
or triggering event to qualify for that presumption; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not 
required to provide an examination based on a conclusory 
generalized lay statement, because that would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010).

In this case, a VA medical examination is unwarranted because the 
information and evidence of record does not establish that the 
Veteran suffered an event, injury or disease in service or during 
the applicable presumptive period, or indicate that his claimed 
disabilities or symptoms may be associated with such an event, 
injury, or disease.  The Veteran has not provided competent 
medical evidence of a diagnosis of peripheral neuropathy of the 
right upper extremity, left upper extremity, right lower 
extremity, left lower extremity, or of GERD.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, because he was not diagnosed with 
peripheral neuropathy of the upper or lower extremities, or GERD, 
during active service.  Additionally, service connection cannot 
be granted on the basis of continuity of symptomatology, because 
the most probative evidence of record indicates that the Veteran 
did not have peripheral neuropathy of the upper or lower 
extremities, or GERD, during active service, or after active 
service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service 
connection for the Veteran's peripheral neuropathy of the upper 
and lower extremities, and GERD; it follows that the benefit of 
the doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claims are denied.

Analysis: Service Connection for Bilateral Hearing Loss and 
Tinnitus

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland Consonant-Vowel Nucleus-Consonant (CNC) 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends in his June 2006 substantive appeal that 
"while on Active duty from [1978 to 1996] my MOS [Military 
Occupational Specialty] and primary duty for that time except for 
6 years was Field Artillery, which exposed me to the noises 
[which] resulted in Bilateral hearing loss and tinnitus."

The Veteran's service treatment records show no complaints, 
diagnosis, or treatment for hearing loss or tinnitus during his 
active service from February 1978 to July 1996, or during his 
National Guard service.  In his January 1996 medical examination, 
the Veteran checked a box indicating that he did not have, and 
had never had, hearing loss or ear, nose, or throat trouble.  On 
clinical evaluation, the Veteran's ears and eardrums were found 
by a clinician to be normal.  Moreover, the Veteran had right ear 
puretone decibel thresholds of 10, 5, 10, 15, and 10, and left 
ear puretone decibel thresholds of 10, 5, 5, 10, and 10, for the 
frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz and 
4000 Hertz.  Furthermore, the results of all of the hearing tests 
which the Veteran underwent during service exceed the standards 
for a hearing disability.  38 C.F.R. § 3.385.

The Veteran has no post-service diagnoses of either hearing loss 
or tinnitus.

The Veteran is competent to observe that he has experienced 
hearing loss and ringing in his ears as a result of being exposed 
to field artillery in service.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994) ("Competent lay evidence" is evidence provided 
by a person who has personal knowledge derived from his own 
senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is 
any evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).

In addition to evaluating competence, the Board has a duty to 
assess the credibility of the evidence of record.  Smith v. 
Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Although the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence of the in-
service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006)-the Board may discount the credibility of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The Board finds that the credibility of the Veteran's statements 
that he has experienced bilateral hearing loss and tinnitus as a 
result of being exposed to field artillery in service is 
outweighed by the evidence of record to the contrary.  In 
contrast to the Veteran's June 2006 statement in his substantive 
appeal that his bilateral hearing loss and tinnitus were caused 
by field artillery noise exposure in service, the Veteran 
indicated in his January 1996 examination report that he did not 
have, and had not had, hearing loss or ear, nose, or throat 
trouble.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that 
contemporaneous evidence has greater probative value than 
subsequently reported history).  The Veteran's contemporaneous 
statements also correlate with the January 1996 examination 
clinician's findings that his ears and eardrums were clinically 
normal, and with his audiometric test results.  Because the 
Veteran's current allegations are contradicted by the 
contemporaneous evidence of record, including his own prior 
statements, the Board finds that the Veteran's later statements 
that his bilateral hearing loss and tinnitus were caused by 
service lack credibility.

The Board also ascribes greater probative weight to the in-
service clinician's finding of clinical normalcy in January 1996 
than to the Veteran's lay opinion that his claimed bilateral 
hearing loss and tinnitus were caused by service, because the in-
service clinician's determinations are based on greater medical 
knowledge and experience.  Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but: (A) Contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required service 
or triggering event to qualify for that presumption; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not 
required to provide an examination based on a conclusory 
generalized lay statement, because that would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010).

In this case, a VA medical examination is unwarranted because the 
information and evidence of record does not indicate that his 
claimed disabilities or symptoms may be associated with such an 
event, injury, or disease.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, because he was not diagnosed with 
hearing loss or tinnitus during service.  Additionally, service 
connection cannot be granted on the basis of continuity of 
symptomatology, because the most probative evidence of record 
indicates that the Veteran did not have hearing loss or tinnitus 
in service, or during the applicable presumptive period.  38 
C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service 
connection for the Veteran's claimed hearing loss and tinnitus; 
it follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's 
claims are denied.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy of the right upper 
extremity is denied.

Service connection for peripheral neuropathy of the left upper 
extremity is denied.

Service connection for peripheral neuropathy of the right lower 
extremity is denied.

Service connection for peripheral neuropathy of the left lower 
extremity is denied.

Service connection for GERD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


